Murphy, P. J. (dissenting).
Petitioner was released on parole on November 5, 1976. He had previously been sentenced to two concurrent terms of one-year-to-life upon his two-count conviction of criminal sale of a controlled substance in the third degree. On October 10, 1977, the petitioner was arrested for criminal possession of a controlled substance in the second degree. At the petitioner’s request, an arresting officer and his mother notified his parole officer of this arrest. The parole officer visited the petitioner at Biker’s Island on October 14, 1977. During the interview, the petitioner admitted that he possessed the narcotics at the time of his arrest. The parole officer never read the petitioner his Miranda warnings nor did he notify the petitioner’s attorney that the interview was to take place.
On January 26, 1978, petitioner’s motion to suppress the narcotics was granted because the arrest and the search were found to be unlawful. The criminal charges were eventually dismissed on February 23, 1978. However, at a final parole revocation hearing held on February 22, 1978, the parole officer testified that the petitioner had admitted that he possessed the narcotics at the time of his arrest. Parole was revoked on that date for petitioner’s failure to lead a law-abiding life and for his possession of heroin.
In this habeas corpus proceeding, the court at Criminal Term stated that the petitioner’s admission to his parole officer would have been suppressed as a "fruit of a poisonous tree” had there not been sufficient attenuation. Likewise, the court found that there were no violations of the Fifth and Sixth Amendments. Nonetheless, a new final parole revocation hearing was ordered for the respondent’s failure to make available a laboratory report and the parole officer’s notes.
The Court of Appeals has already found that the exclusionary rule of Mapp v Ohio (367 US 643) applied to administrative as well as criminal proceedings. (Matter of Finn's Liq. *470Shop v State Liq. Auth., 24 NY2d 647.) In particular, the court stated (supra, pp 662-663): "In sum, in each of these three cases, the evidence relied upon to support the Authority’s determination was found to have been obtained in violation of the petitioner’s Fourth Amendment rights. The logic of the Mapp rule, which requires the exclusion of such evidence in order to deter State officials from engaging in unlawful searches and seizures, applies equally whether the evidence is sought to be used in a criminal trial or on an administrative hearing. There can be no justification for any State agency, charged with enforcement of the law, to rely, in fulfilling its function, upon the unlawful and unconstitutional acts of its agents.”
It should be stressed that the Court of Appeals in Finn applied the exclusionary rule to all administrative hearings. (See, e.g., Matter of Gaglia v Starr, 59 AD2d 839; Matter of McPherson v New York City Housing Auth., 47 AD2d 828.) The Court of Appeals did not exclude the final parole revocation hearing, which is in the nature of an administrative proceeding (People ex rel. Maggio v Casscles, 28 NY2d 415), from its broad ruling in the Finn case. Therefore, a more narrow question is presented as to whether petitioner’s admission should have been received as evidence in the hearing under the doctrine of "attenuation”. Under that doctrine, evidence will be admitted if it has been gained by means sufficiently distinguishable to be purged of the primary taint. (Wong Sun v United States, 371 US 471, 488.) In Brown v Illinois (422 US 590, 603, 604), the United States Supreme Court stated that no single fact is dispositive of whether or not an attenuation has been effected. To assist in such a determination, the Supreme Court mentioned the following factors for consideration: (1) the administration of Miranda warnings; (2) the temporal proximity of the unlawful arrest and the confession or admission; (3) the presence of intervening circumstances, and (4) the purpose and flagrancy of the official misconduct. These and related factors will now be explored in the context of this proceeding.
With regard to the first factor mentioned by the Supreme Court, it should be stressed that the parole officer was under a duty (Executive Law, § 259-a, subd 5) to ascertain whether there had been a parole violation. In that setting, a parole officer is not required to give Miranda warnings when making his initial inquiry concerning a possible parole violation (cf. *471People v Ronald W, 24 NY2d 732, 734). Likewise, as the court at Criminal Term found, the petitioner was not entitled to counsel at this early stage of inquiry (cf. People ex rel. Calloway v Skinner, 33 NY2d 23, 32). Hence, I would not find the petitioner’s admission to be tainted by reason of any Fifth of Sixth Amendment violation committed by the parole officer.
The remaining three factors mentioned by the Supreme Court are interlocking and will be discussed together. I would exclude petitioner’s admission because of its " 'direct causal link’ ” with the Fourth Amendment violation by the police. (People v Waddy, 63 AD2d 492, 497.) Paragraph 7 (e) of petitioner’s release agreement provides as follows (7 NYCRR 1915.10) : "(e) I will advise my parole officer at any time that I am questioned or arrested by members of any law enforcement agency.” In conjunction with paragraph 7 (e), one must also read paragraph 3 of the release agreement (7 NYCRR 1915.10) : "(3)(a) I will fully comply with the instructions of my parole officer, (b) I will make office and written reports as I am directed, (c) I will reply promptly, fully and truthfully to any communication from a member of the board, a parole officer, or other authorized representative of the board, (d) I am aware that making false reports or replies may be considered a violation of the condition of my release.” As a direct consequence of the illegal seizure, the petitioner was forced to contact his parole officer and to respond truthfully to the parole officer’s questions under threat of facing charges for violating the conditions of his parole.
The passage of the four days between the illegal seizure and the admission is of little significance since the petitioner was required, under the conditions of his release, to answer the parole officer’s questions whenever they were propounded. Furthermore, the petitioner’s status as a parolee is not an "intervening circumstance” or disability that would dissipate the original taint. The Court of Appeals in Matter of Finn’s Liq. Shop v State Liq. Auth. (24 NY2d 647, supra), as was already stressed, extended the protection of the exclusionary rule to all administrative proceedings. By fair implication, the rule was thus extended to all individuals involved in such proceeding, even parolees.
The majority’s reliance upon the Court of Appeals’ recent pronouncement in People v McGrath (46 NY2d 12) is misplaced. Upon facts totally different from those presented on this appeal, the Court of Appeals found that the evasively *472contumacious and perjured testimony of the two appellants before the Grand Jury dissipated any taint flowing from the illegal wiretaps. Contrary to the majority’s assertion, the Court of Appeals never found that the exclusionary rule is only operative in administrative hearings when the officers of the particular agency involved illegally seized the evidence. For example, in Matter of McPherson v New York City Housing Auth. (47 AD2d 828, supra) cited with approval in People v McGrath (supra), evidence illegally seized by the New York City Police was suppressed in a disciplinary proceeding of a New York City Housing Patrolman.
I agree with the conclusion of the Appellate Division, Second Department, that "[t]he deterrent effect of the exclusionary rule would be seriously diluted if a parolee could be deprived of his freedom by the use of illegally seized evidence.” (People ex rel. Piccarillo v New York State Bd. of Parole, 64 AD2d 642.) Accordingly, I would vote to reverse, on the law, the judgment of the Supreme Court, Bronx County (Cioffi, J.), entered July 31, 1978, which denied petitioner’s request to be released from custody and directed a new final revocation hearing, and I would grant the petition and restore the petitioner to parole under the conditions heretofore in effect.
Lupiano, Evans and Sullivan, JJ., concur with Lane, J.; Murphy, P. J., dissents in an opinion.
Judgment, Supreme Court, Bronx County, entered on July 31, 1978, affirmed.